DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Office Action is in response to the Applicant's reply filed September 26, 2022 to the office action made on May 26, 2022.
	Priority
This Application filed on 04/22/2020  is a continuation of PAT 10721930 filed on 07/24/2015 which claims priority to the provisional 62/096,361 filed on 12/23/2014.
Information Disclosure Statement
No IDS has been filed.
Election
Applicant’s election of Group II claims 13-21; and the species (Antioxidant - butylated hydroxytoluene (claims 13-21 encompass the elected species), organic acid - citric acid (claims 13-21 encompass the elected species), parasite - ticks (claims 13-21 encompass the elected species),
pyrethroid - permethrin (claims 13-21 encompass the elected species), endoparasitic and exoparisitic agents - imidacloprid and pyriproxyfen (claims 13-21) without traverse in the reply filed on September 26, 2022 is acknowledged. 
The restriction requirement is deemed proper and made FINAL.
Claims 1-12 are withdrawn from further consideration pursuant to 37 C.F.R. 1.142(b), as being drawn to non-elected subject matter. The claims corresponding to the elected subject matter are 13-21 and are herein acted on the merits.

The following rejections are made:
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.   It is unclear what applicant means by “on or within a warm-blooded domesticated animal.” It appears that applicant is generally claiming a method of treatment - and the terms  “on or within” seem redundant.  However, Applicant may opt to use terms such as topical or systemic, if supported in the specification.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 13-18, 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Leskovar et al. (WO 2014/131786).
Leskovar et al. teaches a veterinary composition comprising: between 5 and 15% by weight of Imidacloprid; between 35% and 55% by weight of permethrin; 0-20% by weight, preferably 5- 20% by weight of co-solvents selected from the group of pyrrolidones such as N - methyl-2-pyrrolidone (NMP) , 2-pyrrolidone, polyethers, and cyclic carbonates;  20% to 60% by weight of dimethyl sulfoxide (DMSO);  0-0.3% by weight, preferably in the range of 0.05-0.25%, most preferably in the range of 0.05-0.15% antioxidants selected from antioxidants conventionally used in veterinary preparations, preferably antioxidants selected from the group butylated hydroxytoluene (BHT), butylated hydroxyanisole (BHA), tocopherol, sodium metabisulphite, propyl gallate and sodium thiosulphate, or a mixture; and  0-0.3% by weight, preferably in the range of 0.05-0.25% by weight, most preferably in the range of 0.05-0.15% by weight stabilizers selected from the group of organic acids such as citric acid, ascorbic acid, tartaric acid, lactic acid, succinic acid and malic acid.  (p.11 para 1; p. 6 para 3-5) The compositions are particularly suitable for controlling ectoparasites, preferably ticks and/or fleas, on animals, in particular warm-blooded animals. The compositions according to the invention are preferably used for household animal and laboratory animals. More preferably the composition is used for dogs and rodents, such as gerbils, hamsters, chinchillas, fancy rats and guinea pigs. Most preferably the composition is used for dogs. (p. 22 para 2)
While the prior art teaches 20% DMSO, it fails  to specify less than 20% as recited in claim 13.
A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of Americav.Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) “The proportions are so close that prima facie one skilled in the art would have expected them to have the same properties.”). See also Warner-Jenkinson Co., Inc. v. Hilton Davis Chemical Co., 520 U.S. 17, 41 USPQ2d 1865 (1997); In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the amount of DMSO.  The motivation to modify the amount of DMSO is because the prior art teaches the actives are soluble in DMSO; DMSO is rapidly absorbed skin penetrant and has the ability to carry active ingredients through membranes, thereby provides for rapid absorption of both active ingredients. Therefore,  a skilled artisan would have reasonable expectation of successfully achieving similar efficacy and results.
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Leskovar et al. (WO 2014/131786), as applied to claims 13-18, 20-21, further in view of Smejkal et al. (US 20140148339 A1).
Leskovar et al. is as discussed above.
Although, Leskovar et al. teaches co-solvents selected from the group of pyrrolidones, the reference fails to specify ethyl- pyrrolidone.
Smejkal et al. teaches a pesticidal, in particular insecticidal, acaricidal, molluscicidal and nematicidal, and herbicidal composition and methods of using them to combat and control pests such as insect, acarine, mollusc and nematode pests  that contains Imidacloprid or permethrin and polar solvent carriers like N-methyl pyrrolidone, N-ethyl pyrrolidone.
It would have been obvious to one of ordinary skill in the art at the time of filing to interchange the -methyl pyrrolidone, N-ethyl pyrrolidone.  The motivation to interchange the -methyl pyrrolidone, N-ethyl pyrrolidone is because Smejkal et al. teaches the -methyl pyrrolidone, N-ethyl pyrrolidone are interchangeable polar solvent carriers used in insecticidal, acaricidal, molluscicidal and nematicidal, and herbicidal compositions . Therefore,  a skilled artisan would have reasonable expectation of successfully achieving similar efficacy and results.
Conclusion
No claims allowed.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAYLA SOROUSH whose telephone number is (571)272-5008.  The examiner can normally be reached on Monday thru Friday; 8:30 AM to 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kortney Klinkel, can be reached on (571)270-5239.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/LAYLA SOROUSH/           Primary Examiner, Art Unit 1627